Citation Nr: 0833701	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic irritable 
bowel syndrome.  

2.  Entitlement to service connection for chronic head injury 
residuals.  

3.  Entitlement to service connection for a chronic headache 
disorder to include migraine.  

4.  Entitlement to an increased disability evaluation for the 
veteran's cervical spine injury residuals, currently 
evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine injury residuals, currently evaluated 
as 20 percent disabling.  

6.  Entitlement to an increased disability evaluation for the 
veteran's lumbar spine injury residuals with right thigh 
numbness and sciatica, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased disability evaluation for the 
veteran's trapezius muscle strain, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's panic disorder with 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from August 1990 to September 
1990.  He had additional duty with the Washington State Air 
Force National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Seattle, Washington, Regional Office (RO) which denied 
increased disability evaluations for the veteran's cervical 
spine injury residuals, lumbar spine injury residuals with 
right thigh numbness and sciatica, and trapezius muscle 
strain.  In August 2003, the RO increased the evaluation for 
the veteran's cervical spine injury residuals from 10 to 20 
percent; recharacterized the veteran's lumbar spine injury 
residuals as lumbar spine injury residuals evaluated as 20 
percent disabling and lumbar spine injury residuals with 
right thigh numbness and sciatic evaluated as 10 percent 
disabling.  In January 2005, the RO established service 
connection for a panic disorder with depression; assigned a 
10 percent evaluation for that disability; and denied service 
connection for chronic irritable bowel syndrome, chronic head 
injury residuals, and a chronic headache disorder to include 
migraine.  In March 2008, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The issues of service connection for chronic head injury 
residuals, a chronic headache disorder to include migraine; 
increased evaluations for the veteran's cervical spine injury 
residuals, lumbar spine injury residuals, lumbar spine injury 
residuals with right thigh numbness and sciatica, and 
trapezius muscle strain; and an initial evaluation in excess 
of 10 percent for his panic disorder with depression are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  

The veteran has submitted a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  It appears that the RO has not had an 
opportunity to act upon the claim.  Therefore, the issue is 
referred to the RO for action as may be appropriate.  Black 
v. Brown, 10 Vet. App. 279 (1997).  


REMAND

The veteran's service personnel documentation of record notes 
that the veteran served in the Washington State Air National 
Guard from May 1989 to May 2001.  The veteran's complete 
periods of active duty, active duty for training, and 
inactive duty for training with the Washington State Air 
National Guard have not been verified.  

An October 2005 psychological evaluation from W. Scott Mabee, 
Ph.D., relates that the veteran received ongoing psychiatric 
treatment from Steven Erickson, M.Ed.  The December 2005 
written statement from Dr. Bale conveys that he had treated 
the veteran since January 2001.  He clarified that he had 
seen the veteran on over a 100 occasions.  At the March 2008 
videoconference before the undersigned Veterans Law Judge, 
the veteran testified that he continued to receive ongoing 
treatment for the claimed disorders from Dr. Bale.  Clinical 
documentation of the cited treatment is not of record.  

The VA should obtain all relevant military, VA and private 
documentation which could potentially be helpful in resolving 
the veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

The record reflects that the veteran has failed to report for 
VA examinations in the past, and that he is reluctant to do 
so given the pain and other residuals he experienced in the 
past following physical examination.  The Board is 
sympathetic to the veteran's contentions.  However, VA 
examinations are uniquely suited to providing information 
necessary under applicable diagnostic codes.  The veteran is 
also advised that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If the veteran wished to fully develop his claim, he has a 
corresponding duty to assist by submitting to the necessary 
diagnostic studies, and cooperating with testing and physical 
examination.

Under applicable regulations, it is also the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §  3.655 (2007).

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended); and the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his claimed chronic head 
injury residuals and chronic headache 
disorder and his service-connected 
cervical spine, lumbar spine, right 
thigh, trapezius muscle, and psychiatric 
disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact Richard H. Bale, M.D., 
Steven Erickson, M.Ed., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the Washington State Air National Guard 
and (2) forward all available service 
medical records associated with such duty 
for incorporation into the record.  

4.  Provide the veteran with a VA 
examination in order to determine the 
current severity of his lumbar spine and 
cervical spine disabilities, and his 
trapezius muscle strain.  The claims 
folder must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner 
should note the veteran's ranges of 
motion for each area, as well as any 
recent incapacitating episodes that the 
veteran has experienced in regard to his 
back and the specific causes of such 
incapacitating episodes.  The examiner 
should comment as to whether he exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service- connected 
disabilities (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms).  
The examiner should also discuss whether 
pain significantly limits functional 
ability during flare-ups or when used 
repeatedly over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups).  The 
complete rationale for any opinions 
expressed should be provided.  If any 
tests or studies cannot be performed, the 
examiner should provide an explanation as 
to why.

5.  Provide the veteran with a 
psychiatric examination of the veteran to 
determine the current nature and extent 
of impairment attributable to his 
psychiatric disorder.  The examiner 
should review the entire claims file and 
indicate such review has taken place in 
the examination report.  All necessary 
special studies or tests, including 
psychological testing, should be 
accomplished.

6.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for chronic head injury 
residuals and a chronic headache disorder 
to include migraine; increased 
evaluations for his cervical spine injury 
residuals, lumbar spine injury residuals, 
lumbar spine injury residuals with right 
thigh numbness and sciatica, and 
trapezius muscle strain; and an initial 
evaluation in excess of 10 percent for 
the his panic disorder with depression.  
If the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




